Order setting aside the verdict and granting a new trial reversed on the law and the facts, motion denied, verdict reinstated and judgment directed to be entered thereon, with costs. The setting aside of the verdict for the defendants was improvident. In a negligence case the setting aside of a verdict for a defendant as against the weight of evidence is not justified “ unless it can be plainly seen that the preponderance in favor of the plaintiff is so great that the jury could not have reached the conclusion they did upon any fair interpretation of the evidence.” (Mieuli v. New York & Queens County Railway Co., 136 App. Div. 373, 375.) That is not the situation in this case; hence the verdict should not have been disturbed. Young, Kapper and Scudder, JJ., concur; Lazansky, P. J., and Tompkins, J., dissent.